--------------------------------------------------------------------------------

Back to Form 10-Q [form10q.htm]
 
Exhibit 10.13
 


PDP EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM
 
EMPLOYER/UNION-ONLY GROUP PART D ADDENDUM TO CONTRACT WITH APPROVED ENTITY
PURSUANT TO SECTIONS 1860D-1 THROUGH 1860D-42 OF THE SOCIAL SECURITY ACT FOR THE
OPERATION OF A VOLUNTARY MEDICARE PRESCRIPTION DRUG PLAN
 
The Centers for Medicare & Medicaid Services (hereinafter referred to as "CMS")
and WellCare Prescription Insurance, Inc., a Prescription Drug Plan (PDP)
Sponsor (hereinafter referred to as the "PDP Sponsor"), agree to amend the
contract S^§^7goveming the PDP Sponsor's operation of one or more Voluntary
Medicare Prescription Drug Plans, pursuant to sections 1860D-1 through 1860D-42
of the Social Security Act (hereinafter referred to as "the Act"), to permit PDP
Sponsor to offer Employer/Union-Only Group Part D Prescription Drug Plans
(hereinafter referred to in this Addendum as "employer/union-only group PDPs")
in accordance with the waivers granted by CMS under section 1860D-22(b) of the
Act. The terms of this Addendum shall only apply to PDPs offered exclusively to
employers/unions.
 
 
This Addendum is made pursuant to Subpart K of 42 CFR Part 423.
 
 
Page 1 of  9
 



PDP EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM


ARTICLE I
VOLUNTARY MEDICARE PRESCRIPTION DRUG PLAN
 
A. PDP Sponsor agrees to operate one or more employer/union-only group PDPs in
accordance with the terms of this Addendum, the Medicare Prescription Drug Plan
contract, which incorporates in its entirety: either the 2006 Solicitation For
Applications from Prescription Drug Plans released on January 21, 2005 (as
revised on March 9, 2005) or the 2007 Solicitation for Applications For New
Prescription Drug Plans released on January 27, 2006 (as revised on February 2,
2006), as modified by the 2007 Application For PDP Sponsors To Offer New
Employer/Union-Only Group Waiver Plans (EGWPs) (released on January 27, 2006)
(except for requirements contained therein that are expressly waived or modified
by this Addendum); all provisions of Federal statutes, regulations, and policies
applicable to PDP Sponsors and PDPs (except to the extent any such provisions
are expressly waived or modified by this Addendum); and any employer/union-only
group waiver guidance. PDP Sponsor also agrees to operate one or more
employer/union-only group PDPs in accordance with the regulations at 42 CFR
§423.1 through 42 CFR §423.910 (with the exception of Subparts Q, R, and S),
sections 1860D-1 through 1860D-42 of the Act (with the exception of 1860D-22(a)
and 1860D-31), and the applicable solicitations/applications, as well as all
other applicable Federal statutes, regulations, and policies, including any
employer/union-only group waiver guidance.
 
B. This Addendum is deemed to incorporate any changes that are required by
statute to be implemented during the term of the contract, and any regulations
and policies implementing or interpreting such statutory provisions.
 
C. In the event of any conflict between the employer/union-only group waiver
guidance issued prior to the execution of the contract and this Addendum, the
provisions of this Addendum shall control. In the event of any conflict between
the employer/union-only group waiver guidance issued after the execution of the
contract and this Addendum, the provisions of the employer/union-only group
guidance shall control.
 
D. This Addendum is in no way intended to supersede or modify 42 CFR Part 423 or
section 1860D-1 through D-42 of the Act, except as specifically provided in
applicable employer/union-only group waiver guidance and/or in this Addendum.
Failure to reference a regulatory requirement in this Addendum does not affect
the applicability of such requirement to the PDP Sponsor and CMS.
 
E. The provisions of this Addendum apply to all employer/union-only group PDPs
offered by PDP Sponsor under this contract number. In the event of any conflict
between the provisions of this Addendum and any other provision of the contract,
the terms of this Addendum shall control.
 
Page 2 of 9
 



PDP EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM




ARTICLE II
FUNCTIONS TO BE PERFORMED BY THE PDP SPONSOR
 
A. ENROLLMENT
 
1. PDP Sponsor agrees to restrict enrollment in an employer/union-only group PDP
to those Part D eligible individuals eligible for the employer's/union's
employment-based retiree prescription drug coverage. PDP Sponsor agrees not to
enroll active employees of an employer/union in its employer/union-only group
PDPs.
 
2. PDP Sponsor will not be subject to the requirement to offer the
employer/union-only group PDP to all Part D eligible beneficiaries residing in
its service area as set forth in 42 CFR §423.104(b).
 
3. If an employer/union elects to enroll Part D eligible individuals eligible
for its employer/union-only group PDP through a group enrollment process, PDP
Sponsor will not be subject to the individual enrollment requirements set forth
in 42 CFR §423.32(b). PDP Sponsor agrees that all Part D eligible individuals
eligible for its employer/union-only group PDP will be advised that the
employer/union contracting with PDP sponsor to offer an employer/union-only
group PDP (hereinafter referred to as "employer/union") intends to enroll them
into the plan through a group enrollment process unless the individual
affirmatively opts out of such enrollment. PDP Sponsor agrees that all such
individuals will be provided this information at least 30 days prior to the
effective date of the individual's enrollment in the employer/union-only group
PDP. PDP Sponsor agrees the information must include a summary of benefits
offered under the employer/union-only group PDP, an explanation of how to get
more information on such plan, and an explanation of how to contact Medicare for
information on other Part D plans that might be available to the individual. In
addition, PDP Sponsor agrees that all information necessary to effectuate
enrollment must be submitted electronically to CMS, consistent with CMS
instructions.
 
B. PRESCRIPTION DRUG BENEFIT
 
1.    (a) Except as provided in II.B.l(b), PDP Sponsor agrees to provide basic
prescription drug coverage, as defined under 42 CFR §423.100, under any
employer/union-only group PDP, in accordance with Subpart C of 42 CFR Part 423.
PDP Sponsor also agrees to provide Part D benefits under any employer/union-only
group PDP as described in PDP Sponsor's bid approved each year by CMS.
 
(b) CMS agrees that PDP Sponsor will not be subject to the actuarial equivalence
requirement set forth in 42 CFR §423.104(e)(5) with respect to any
employer/union-only group PDP and may provide less than the defined standard
coverage between the deductible and initial coverage limit. PDP Sponsor agrees
that its basic prescription drug coverage under any employer/union-only group
PDP will satisfy all of the other actuarial equivalence standards set forth in
42 CFR §423.104, including but not limited to the requirement set forth in 42
CFR §423.104(e)(3) that the plan has a total or gross value that is at least
equal to the total or gross value of defined standard coverage.
 
Page 3 of 9
 



PDP EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM
 
 
(c) CMS agrees that nothing in this Addendum prevents PDP Sponsor from offering
benefits in addition to basic prescription drug coverage to employers/unions.
Such additional benefits offered pursuant to private agreements between PDP
Sponsor and employers/unions will be considered non-Medicare Part D benefits.
PDP Sponsor agrees that such additional benefits may not reduce the value of
basic prescription drug coverage (e.g., additional benefits cannot impose a cap
that would preclude enrollees from realizing the full value of such basic
prescription drug coverage).
 
(d) PDP Sponsor agrees that enrollees of employer/union-only group PDPs shall
not be charged more than the sum of his or her monthly beneficiary premium
attributable to basic prescription drug coverage and 100% of the monthly
beneficiary premium attributable to his or her supplemental prescription drug
coverage (if any). PDP Sponsor must pass through the direct subsidy payments
received from CMS to reduce the amount that the beneficiary pays.
 
(e) PDP Sponsor agrees that any additional non-Medicare Part D benefits offered
to an employer/union will always pay primary to the subsidies provided by CMS to
low-income individuals under Subpart P of 42 CFR Part 423 (the "Low-Income
Subsidy").
 
2. PDP Sponsor agrees enrollees of employer/union-only group PDPs will not be
permitted to make payment of premiums under 42 CFR §423.293(a) through
withholding from the enrollee's Social Security, Railroad Retirement Board, or
Office of Personnel Management benefit payment.
 
3. PDP Sponsor agrees it shall obtain written agreements from each
employer/union that provide that the employer/union may determine how much of an
enrollee's Part D monthly beneficiary premium it will subsidize, subject to the
restrictions set forth in II.B.3(a) through (e). PDP Sponsor agrees to retain
these written agreements with employers/unions and provide access to these
written agreements to CMS in accordance with 42 CFR §§423.504(d) and 423.505(d)
and (e).
 
(a) The employer/union can subsidize different amounts for different classes of
enrollees in the employer/union-only group PDP provided such classes are
reasonable and based on objective business criteria, such as years of service,
date of retirement, business location, job category, and nature of compensation
(e.g., salaried v. hourly). Different classes cannot be based on eligibility for
the Low Income Subsidy.
 
Page 4 of 9
 



PDP EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM
 
(b) The employer/union cannot vary the premium subsidy for individuals within a
given class ofenrollees.
 
(c) The employer/union cannot charge an enrollee for prescription drug coverage
provided under the plan more than the sum of his or her monthly beneficiary
premium attributable to basic prescription drug coverage and 100% of the monthly
beneficiary premium attributable to his or her supplemental prescription drug
coverage (if any). The employer/union must pass through direct subsidy payments
received from CMS to reduce the amount that the beneficiary pays.
 
(d) For all enrollees eligible for the Low Income Subsidy, the low income
premium subsidy amount will first be used to reduce the portion of the monthly
beneficiary premium attributable to basic prescription drug coverage paid by the
enrollee, with any remaining portion of the premium subsidy amount then applied
toward the portion of the monthly beneficiary premium attributable to basic
prescription drug coverage paid by the employer/union.
 
(e) If the low income premium subsidy amount for which an enrollee is eligible
is less than the portion of the monthly beneficiary premium paid by the
enrollee, then the employer/union should communicate to the enrollee the
financial consequences for the beneficiary of enrolling in the
employer/union-only group PDP as compared to enrolling in another Part D plan
with a monthly beneficiary premium equal to or below the low income premium
subsidy amount.
 
4. For non-calendar year employer/union-only group PDPs, PDP Sponsor may
determine benefits (including deductibles, out-of-pocket limits, etc.) on a
non-calendar year basis subject to the following requirements:
 
(a) Applications, formularies, bids and other submissions to CMS must be
submitted on a calendar year basis;
 
(b) The employer/union-only group PDP must be actuarially equivalent to defined
standard coverage for the portion of its plan year that falls in a given
calendar year. An employer/union-only group PDP will meet this standard if it is
actuarially equivalent for the calendar year in which the plan year starts and
no design change is made for the remainder of the plan year. In no event can PDP
Sponsor increase during the plan year the annual out-of-pocket threshold;
 
(c) After an enrollee's incurred costs exceed the annual out-of-pocket
threshold, the employer/union-only group PDP must provide coverage that is at
least actuarially equivalent to that provided under standard prescription drug
coverage; eligibility for such coverage can be determined on a plan year basis.
 
Page 5 of 9
 



PDP EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM
 
C. DISSEMINATION OF EMPLOYER/UNION-ONLY GROUP PLAN INFORMATION
 
1. Except as provided in II.C.2., CMS agrees that with respect to any
employer/union-only group PDPs, PDP Sponsor will not be subject to the
information requirements set forth in 42 CFR §423.48 and the prior review and
approval of marketing materials and enrollment forms requirements set forth in
42 CFR §423.50. PDP Sponsor will be subject to all other dissemination
requirements contained in 42 CFR §423.128 and in CMS guidance, including those
requirements contained in the "Medicare Marketing Materials Guidelines for
Medicare Advantage Plans (MAs), Medicare Advantage Prescription Drug Plans
(MA-PDs), Prescription Drug Plans (PDPs), and 1876 Cost Plans."
 
2. CMS agrees that the dissemination requirements set forth in 42 CFR §423.128
will not apply with respect to any employcr/union-only group PDP when the
employer/union is subject to alternative disclosure requirements (e.g., the
Employee Retirement Income Security Act of 1974 ("ERISA")) and fully complies
with such alternative requirements. PDP Sponsor agrees to comply with the
requirements for this waiver contained in employer/union-only group waiver
guidance, including those requirements contained in Chapter 13 of the "Medicare
Marketing Materials Guidelines for Medicare Advantage Plans (MAs), Medicare
Advantage Prescription Drug Plans (MA-PDs), Prescription Drug Plans (PDPs), and
1876 Cost Plans."
 
D. PAYMENT TO PDP SPONSOR
 
Except as provided in II.D.l through 3 of this section, payment under this
Addendum will be governed by the rules ofSubpart G of 42 CFR Part 423.
 
1. PDP Sponsor will receive a monthly direct subsidy for each
employer/union-only group PDP enrollee equal to the amount of the national
average monthly bid amount (not its approved standardized bid), adjusted for
health status (as determined under 42 CFR §423.329(b)(l)) and reduced by the
base beneficiary premium for the employer/union-only group PDP, as adjusted
under 42 CFR §423.286(d)(3), if applicable. The further adjustments to the base
beneficiary premium contained in 42 CFR §423.286(d)(l) and (2) will not apply.
 
2. PDP Sponsor agrees that the risk-sharing payment adjustment described in 42
CFR §423.336 is not applicable for any employer/union-only group PDP enrollee.
 
3. PDP Sponsor will not receive monthly reinsurance payment amounts in the
manner set forth in 42 CFR §423.329(c)(2)(i) for any employer/union-only group
PDP enrollee, but instead will receive the full reinsurance payment following
the end of year reconciliation as described in 42 CFR §423.329(c)(2)(ii).
 
Page 6 of 9
 



PDP EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM
 
4. For non-calendar year plans:
 
(a) CMS payments will be determined on a calendar year basis;
 
(b) Low income subsidy payments and reconciliations will be determined based on
the calendar year for which the payments are made; and
 
(c) PDP Sponsor acknowledges that it will not receive reinsurance payments under
42 CFR §423.329(c).
 
E. SERVICE AREA, FORMULARIES, AND PHARMACY ACCESS
 
1. CMS agrees that PDP Sponsor may offer an employer/union-only group PDP in any
PDP region in which PDP Sponsor, either itself or through subcontractors or
other partners, offers a PDP to Part D eligible individuals not participating in
an employer/union-only group PDP (hereinafter referred to as a "non-group PDP").
PDP Sponsor may extend coverage under an employer/union-only group PDP to other
PDP regions in which eligible individuals reside, provided the PDP Sponsor,
either itself or through subcontractors or other partners, offers a non-group
PDP in the PDP region where the most substantial portion of the employer's
employees (or in the case of a union, the union's participants) reside. PDP
Sponsor agrees to conduct an actual review to identify where the most
substantial portion of the employer's/union's employees/participants reside, and
to maintain adequate supporting documentation of such review (including the date
of such review, by whom the review was conducted, and any other relevant
documentation to substantiate the review), and to permit CMS to audit and review
such documentation. Such expanded service areas must have convenient Part D
pharmacy access sufficient to meet the needs of enrollees wherever they reside.
 
2. PDP Sponsor agrees to utilize, as the formulary for any employer/union-only
group PDP, a base formulary that has received approval from CMS, in accordance
with CMS formulary guidance, for use in a non-group PDP offered by PDP sponsor.
Except as set forth in 42 CFR §423.120(b) and sub-regulatory guidance, PDP
Sponsor may not modify the approved base formulary used for any
employer/union-only group PDP by removing drugs, adding additional utilization
management restrictions, or increasing the cost-sharing status of a drug from
the base formulary. Enhancements that are permitted to the base formulary
include adding additional drugs, removing utilization management restrictions,
and improving the cost-sharing status of drugs.
 
3. For any employer/union-only group PDP, PDP Sponsor agrees to provide Part D
benefits in the plan's service area utilizing a pharmacy network and formulary
that meets the requirements of 42 CFR §423.120, with the following exception: 
CMS agrees that the retail pharmacy access requirements set forth in 42 CFR
§423.120(a)(l) ("Tricare" standards) will not apply when the employer/union-only
group PDP's pharmacy network is sufficient to meet the needs of its
 
Page 7 of 9
 



PDP EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM
 
enrollees throughout the employer/union-only group PDP's service area, as
determined by CMS. CMS may periodically review the adequacy of the employ
er/union-only group PDP's pharmacy network and require the employer/union-only
group PDP to expand access if CMS determines that such expansion is necessary in
order to ensure that the employer/union-only group PDP's network is sufficient
to meet the needs of its enrollees.
 
Page 8 of 9
 






--------------------------------------------------------------------------------


 


PDP EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM
 
In witness whereof, the parties hereby execute this Addendum.
 
FOR THE PDP SPONSOR


Todd Farha
Pinted Name
President and CEO
Title
 
/s/ Todd S. Farha
Signature
9/6/06
Date
 
WellCare Prescription Insurance, Inc.
Organization
8735 Henderson Rd. Tampa, FL 33634
Address
 
FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES
/s/ Brenda Tranchida
Brenda Tranchida
Deputy Director
Employer Policy & Operations Group
Center for Beneficiary Choices
9/21/06
Date








--------------------------------------------------------------------------------





Prescription Drug Plan Attestation of Benefit Plan and Price
WELLCARE PRESCRIPTION INSURANCE, INC.
S5967 
Date: 09/05/2006
 
I attest that the following plan numbers as established in the final Plan
Benefit Package (PBP) will be operated by the above-stated organization and made
available to eligible beneficiaries in the approved service area during program
year 2007.I further attest that the organization will comply with all applicable
program guidance that CMS has issued to date and will issue during the remainder
of 2006 and 2007 pursuant to Medicare program authorizing statutes and
regulations, including but not limited to, the 2007 Call Letters, the 2007
Solicitations for New Contract Applicants, and the CMS memoranda issued through
the Health Plan Management System (HPMS).


 
Plan ID
Segment ID
Version
Plan Name
Plan Type
Transaction Type
Part D Premium
CMS Approval Date
Effective  Date
035
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
26.10
08/31/2006
01/01/2007
036
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
21.50
08/31/2006
01/01/2007
037
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
22.70
08/31/2006
01/01/2007
038
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
22.60
08/31/2006
01/01/2007
039
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
20.40
08/31/2006
01/01/2007
040
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
27.10
08/31/2006
01/01/2007
041
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
26.30
08/31/2006
01/01/2007
042
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
27.70
08/31/2006
01/01/2007
043
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
27.80
08/31/2006
01/01/2007
044
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
27.80
08/31/2006
01/01/2007
045
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
17.80
08/31/2006
01/01/2007
046
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
30.00
08/31/2006
01/01/2007

 
Page 1 of 9 - WELLCARE PRESCRIPTION INSURANCE, INC. - S5967
 

--------------------------------------------------------------------------------


Plan ID
Segment ID
Version
Plan Name
Plan Type
Transaction Type
Part D Premium
CMS Approval Date
Effective  Date

047
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
25.30
08/31/2006
01/01/2007
048
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
28.20
08/31/2006
01/01/2007
049
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
28.90
08/31/2006
01/01/2007
050
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
24.50
08/31/2006
01/01/2007
051
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
25.90
08/31/2006
01/01/2007
052
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
23.80
08/31/2006
01/01/2007
053
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
23.20
08/31/2006
01/01/2007
054
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
27.90
08/31/2006
01/01/2007
055
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
26.00
08/31/2006
01/01/2007
056
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
19.40
08/31/2006
01/01/2007
057
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
27.80
08/31/2006
01/01/2007
058
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
28.00
08/31/2006
01/01/2007
059
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
26.80
08/31/2006
01/01/2007

 
Page 2 of 9 - WELLCARE PRESCRIPTION INSURANCE, INC. - S5967 - 09/05/2006
 

--------------------------------------------------------------------------------


Plan ID
Segment ID
Version
Plan Name
Plan Type
Transaction Type
Part D Premium
CMS Approval Date
Effective  Date

060
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
25.40
08/31/2006
01/01/2007
061
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
26.30
08/31/2006
01/01/2007
062
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
18.20
08/31/2006
01/01/2007
063
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
19.80
08/31/2006
01/01/2007
064
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
29.50
08/31/2006
01/01/2007
065
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
30.00
08/31/2006
01/01/2007
066
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
18.20
08/31/2006
01/01/2007
067
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
27.10
08/31/2006
01/01/2007
068
0
4
WellCare Signature
Medicare Prescription Drug Plan
Renewal
36.30
08/31/2006
01/01/2007
069
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
45.80
08/31/2006
01/01/2007
070
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
36.80
08/31/2006
01/01/2007
071
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
39.10
08/31/2006
01/01/2007
072
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
42.20
08/31/2006
01/01/2007
073
 
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
37.20
08/31/2006
01/01/2007
074
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
46.60
08/31/2006
01/01/2007

 
Page 3 of 9 - WELLCARE PRESCRIPTION INSURANCE, INC. - S5967 - 09/05/2006
 

--------------------------------------------------------------------------------




Plan ID
Segment ID
Version
Plan Name
Plan Type
Transaction Type
Part D Premium
CMS Approval Date
Effective  Date

075
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
42.50
08/31/2006
01/01/2007
076
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
47.90
08/31/2006
01/01/2007
077
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
42.80
08/31/2006
01/01/2007
078
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
45.40
08/31/2006
01/01/2007
079
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
41.40
08/31/2006
01/01/2007
080
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
49.70
08/31/2006
01/01/2007
081
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
42.50
08/31/2006
01/01/2007
082
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
53.40
08/31/2006
01/01/2007
083
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
46.90
08/31/2006
01/01/2007
084
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
45.50
08/31/2006
01/01/2007
085
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
47.10
08/31/2006
01/01/2007
086
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
46.50
08/31/2006
01/01/2007
087
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
35.70
08/31/2006
01/01/2007
088
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
43.00
08/31/2006
01/01/2007
089
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
45.30
08/31/2006
01/01/2007
090
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
33.60
08/31/2006
01/01/2007

 
Page 4 of 9 - WELLCARE PRESCRIPTION INSURANCE, INC. - S5967 - 09/05/2006
 

--------------------------------------------------------------------------------




Plan ID
Segment ID
Version
Plan Name
Plan Type
Transaction Type
Part D Premium
CMS Approval Date
Effective  Date

092
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
40.60
08/31/2006
01/01/2007
093
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
46.00
08/31/2006
01/01/2007
094
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
39.50
08/31/2006
01/01/2007
095
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
33.30
08/31/2006
01/01/2007
096
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
39.30
08/31/2006
01/01/2007
097
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
38.30
08/31/2006
01/01/2007
098
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
43.10
08/31/2006
01/01/2007
099
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
43.80
08/31/2006
01/01/2007
100
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
45.60
08/31/2006
01/01/2007
101
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
35.50
08/31/2006
01/01/2007
102
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
42.60
08/31/2006
01/01/2007
103
0
1
WellCare Complete
Medicare Prescription Drug Plan
Renewal
58.40
08/31/2006
01/01/2007
138
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
21.70
08/31/2006
01/01/2007
139
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
13.40
08/31/2006
01/01/2007
140
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
14.90
08/31/2006
01/01/2007

 
Page 5 of 9 - WELLCARE PRESCRIPTION INSURANCE, INC. - S5967 - 09/05/2006
 

--------------------------------------------------------------------------------




Plan ID
Segment ID
Version
Plan Name
Plan Type
Transaction Type
Part D Premium
CMS Approval Date
Effective  Date

141
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
15.10
08/31/2006
01/01/2007
142
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
12.20
08/31/2006
01/01/2007
143
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
19.90
08/31/2006
01/01/2007
144
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
19.00
08/31/2006
01/01/2007
145
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
22.00
08/31/2006
01/01/2007
146
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
20.50
08/31/2006
01/01/2007
147
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
20.70
08/31/2006
01/01/2007
148
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
10.20
08/31/2006
01/01/2007
149
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
20.70
08/31/2006
01/01/2007
150
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
18.20
08/31/2006
01/01/2007
151
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
20.70
08/31/2006
01/01/2007
152
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
19.90
08/31/2006
01/01/2007
153
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
15.90
08/31/2006
01/01/2007
154
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
18.70
08/31/2006
01/01/2007
155
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
16.70
08/31/2006
01/01/2007

 
Page 6 of 9 - WELLCARE PRESCRIPTION INSURANCE, INC. - S5967 - 09/05/2006
 
 

--------------------------------------------------------------------------------




Plan ID
Segment ID
Version
Plan Name
Plan Type
Transaction Type
Part D Premium
CMS Approval Date
Effective  Date

156
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
15.30
08/31/2006
01/01/2007
157
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
20.30
08/31/2006
01/01/2007
158
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
18.20
08/31/2006
01/01/2007
159
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
11.00
08/31/2006
01/01/2007
160
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
20.10
08/31/2006
01/01/2007
161
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
20.60
08/31/2006
01/01/2007
162
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
18.80
08/31/2006
01/01/2007
163
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
17.30
08/31/2006
01/01/2007
164
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
17.00
08/31/2006
01/01/2007
165
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
10.40
08/31/2006
01/01/2007
166
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
10.60
08/31/2006
01/01/2007
167
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
22.40
08/31/2006
01/01/2007
168
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
24.00
08/31/2006
01/01/2007
169
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
9.70
08/31/2006
01/01/2007
170
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
17.30
08/31/2006
01/01/2007

 
Page 7 of 9 - WELLCARE PRESCRIPTION INSURANCE, INC. - S5967 - 09/05/2006
 

--------------------------------------------------------------------------------




Plan ID
Segment ID
Version
Plan Name
Plan Type
Transaction Type
Part D Premium
CMS Approval Date
Effective  Date

171
0
2
WellCare Classic
Medicare Prescription Drug Plan
Renewal
29.40
08/31/2006
01/01/2007
801
0
1
WellCare Smart Plan
Medicare Prescription Drug Plan
Renewal
35.10
08/31/2006
01/01/2007
802
0
1
WellCare Smart Plan
Medicare Prescription Drug Plan
Renewal
35.10
08/31/2006
01/01/2007


Page 8 of 9 - WELLCARE PRESCRIPTION INSURANCE, INC. - S5967 - 09/05/2006
 



--------------------------------------------------------------------------------



* For all 800-series Plan IDs, plans have the flexibility to vary the premium
amounts that they charge. Therefore, the amount listed in the "Part D Premium"
column may not coincide with the amount actually charged. For CY2007, the direct
subsidy payment will be based on the national average monthly bid amount rather
than on the bid submitted by the plan. Also, the base beneficiary premium will
be used rather than the plan's premium as derived from their standardized bid in
determining the low-income premium subsidy.
 




 
/s/ Todd Farha
CEO:
Todd Farha
CEO/President
8735 Henderson Road, Ren 2
Tampa, FL 33634
 
9/6/06
Date
 
/s/ Paul Behrens
CFO
Paul Behrens
Chief Financial Officer
8735 Henderson Road, Ren 2
Tampa, FL 33634
888-888-9355 (1469)
 
9/6/06
Date

 
 
 
Page 9 of 9 - WELLCARE PRESCRIPTION INSURANCE, INC. - S5967 - 09/05/2006